Exhibit 10.1

ACT Teleconferencing, Inc.

1526 Cole Blvd.

Suite 300

Golden, CO 80401

November 29, 2006

Mr. Rick Fresia

1544 Steamboat Court

Evergreen, CO 80439

Dear Rick:

We are pleased to extend to you an offer of employment as Chief Financial
Officer of ACT Teleconferencing, Inc. (“ACT”). In that capacity, you would
initially report to the Board of Directors of ACT, although we anticipate that
you would in time report to the CEO. As CFO, you would be expected to provide
strategic and operational direction in driving ACT’s financial vision,
direction, guidance, and compliance to support successful company operations.
You would manage the company’s balance sheet, capital structure, and overall
reporting and control processes with full responsibility for accounting,
finance, risk management, tax, treasury and corporate business planning.

Specifically, you would be expected to: (1) direct and administer the company’s
finance and accounting departments; (2) be responsible for the planning,
development, and implementation of financial policies and procedures; (3) assist
the CEO in the development of financial corporate strategies and strategic
objectives as well as operating policies and procedures to ensure attainment of
these corporate objectives; (4) communicate credibly, effectively and
persuasively with Wall Street, the board of directors, and other key audiences;
(5) direct and coordinate the establishment of the annual corporate plan and
strategic planning process and the company’s quarterly business review process;
(6) establish and maintain appropriate analytical tools, information systems,
and models of cost behavior to ensure effective and efficient management of
resources; (7) analyze operating results of the business and its units versus
approved plans and objectives; (8) review working capital and cash flow
requirements on a regular basis; (9) negotiate and arrange outside financing,
when necessary; (10) present operating and capital expenditure budgets for
review and approval by the Board; (11) establish and manage banking
relationships; (12) ensure that finance plans and policies are understood and
administered by the management team; (13) effectively manage the relationships
with third-party advisors, such as audit firm, outside legal counsel, and
investment bankers; and (14) assume other responsibilities as directed by the
Board of Directors.

The following paragraphs summarize key elements of this offer:

Annual Base Salary: Your annual base salary would be $175,000 effective
November 28, 2006. Your first annual review would be scheduled for the first
quarter of 2007.

Annual Incentive: You would be eligible to receive a target bonus equal to 50%
of your annual base salary upon achievement, on the determination of the Board
of Directors in its discretion, of company and personal performance targets to
be determined by the Board of Directors. You would be eligible for
overachievement of the target bonus in the case of extraordinary performance.



--------------------------------------------------------------------------------

Rick Fresia    November 29, 2006 p.2   

Equity Participation: You would receive an initial grant of options to purchase
3,000,000 shares of ACT’s common shares at a price of $0.20 per share. The
options would vest in equal annual increments over a five year period and have a
term of seven years. Notwithstanding the foregoing, your options will vest
immediately in the event of a change of control at ACT coupled with termination
or a material diminution of your duties with the company. The terms of the
options would be governed by the option contract, when issued.

Benefits: You would be entitled to participate in all benefits programs offered
by ACT.

Employment at Will: You would be considered an “at will” employee, meaning that
you or ACT may terminate this employment at any time.

Severance Arrangement: We are prepared to offer you a severance package equal to
six-months’ salary in the event ACT terminates you from your employment without
cause at any time after the three-month anniversary of your start date. The
terms of this severance package, including the definition of “cause,” would be
defined in and governed by a separate severance agreement to be provided. This
severance arrangement varies from ACT’s established severance policies, and
would be offered to you in consideration of your joining ACT at the present time
and in recognition of the unique responsibilities of your role

ACT’s Employee Handbook documents more fully (i) how compensation and benefit
programs work, (ii) expected workplace behaviors and (iii) rules governing
treatment of confidential matters.

We look forward to having you as part of ACT’s team. If you have any questions
regarding this offer, please do not hesitate to call.

Very truly yours,

LOGO [g51907img.jpg]

Carlos P. Salas

Board of Directors

 

cc:   

Peter E. Salas, Chairman of the Board

Gene Warren, CEO